                                           Case 3:20-cv-09137-CRB Document 6 Filed 04/15/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT D. GIBSON, E09929,                           Case No. 20-cv-09137-CRB (PR)
                                   8                    Plaintiff,
                                                                                             ORDER OF DISMISSAL
                                   9             v.

                                  10     MATTHEW ATCHLEY, et al.,
                                  11                    Defendant(s).

                                  12          On March 16, 2021, the court denied plaintiff’s application to proceed in forma pauperis
Northern District of California
 United States District Court




                                  13   (IFP) under 28 U.S.C. § 1915 and afforded him 28 days to pay the requisite $402.00 filing fee.

                                  14   The court warned plaintiff that “[f]ailure to pay the requisite $402.00 filing fee within the

                                  15   designated time will result in the dismissal of this action without prejudice to bringing it in a new

                                  16   paid complaint.” Mar. 16, 2021 Order (ECF No. 5) at 2.

                                  17          More than 28 days have elapsed; however, plaintiff has not paid the requisite filing, sought

                                  18   an extension of time to do so, or otherwise communicated with the court. This action accordingly

                                  19   is DISMISSED without prejudice to bringing in a new paid complaint.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 15, 2021

                                  22                                                    ______________________________________
                                                                                        CHARLES R. BREYER
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
